DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.
This action is in response to the applicant’s request for continued examination filed on 16 December, 2020.  Claims 1-7 and 9-15 are pending and examined. Claims 1-2, 4-5, 9 and 15 are currently amended. Claim 8 is canceled.   
Response to Amendment
The Amendment filed 23 November, 2020 has been entered. Claims 1-7 and 9-15 remain pending in the application. Regarding the Final Office Action mailed on 21 September, 2020, Applicant’s amendments to the Claims have overcome the 35 USC 101, 35 USC 112 (a) and 112(b) rejections previously set forth.
Response to Arguments
Applicant’s arguments, see Arguments/Remarks, filed 23 November, 2020, with regard to the rejections of claim 1 under 35 USC 103 have been fully considered but they are not persuasive. 
Regarding Applicant’s argument that “In Park, the floor object is the subject to be cleaned in which a robot 100 travels over the floor object, and it is not an obstacle. That is, Park 
Park teaches a floor object as “…there is a height difference between an area where the floor object 10 is located and an area where the floor object 10 is not located. Non-limiting examples of floor objects include various types of objects such as carpet, a rug, and a slipper, which may be present on the movable area 20 of the robot 100” (para 0034), therefore, the floor object is an obstacle. Park also teaches “The map management unit 260 updates the reference map showing the movable area of the robot 100 to reflect the presence of the floor object detected by the detection unit 260. In this case, the reference map represents an arrangement structure of obstacles…” (para 0049) i.e. the floor object is an obstacle which is included in the map with information of its size, area, type… after detected by the robot. From above, the floor object is an obstacle. Both Park and Artes teaches how a robot cleaner interacts with obstacles, and a person with ordinary skills in the art would be motivated to combine Park and Artes to update the map to reflect the shape information of the obstacle for better autonomous operation of the robot. Therefore the prior arts discloses the claim limitations as recited and there is motivation to combine the prior arts, the prior arts and rejections have been maintained.
Applicant’s argument that “…in the search motion, the autonomous traveler is not only capable of acquiring a shape of an object including a width dimension or a height dimension, but is also capable of finding out positions where the main casing can travel in the area, such as a step gap which the main casing can ride over or a narrow space where the main casing can go into, by determining a type of the obstacle based on the width dimension or the height dimension 
Claim 15 recited similar languages as claim 1 and is rejected for similar reasons above.
With respect to the dependent claims 2-7 and 9-14, the Applicant provides no additional arguments other than their dependency from the independent claim 1. Because independent claim 1 is not allowable, dependent claims 2-7 and 9-14 are not allowable
. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“Cleaning unit” in claims 6 and 13. 
The structure of “cleaning unit” is an electric blower which is positioned inside the main casing 20, a rotary brush 42 as a rotary cleaner, as well as a brush motor (Specification, para 0017).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 and 9-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 15 recite “…set a traveling route of the main casing in accordance with a type of the obstacle which is specified based on the shape” which is not explicitly disclosed in the specification. It seems there is no clear description of specifying a type of the obstacle based on the shape in the specification”. Meanwhile, “set a traveling route…in accordance with a type of the obstacle” is not explicitly disclosed in the specification, either. Therefore the claims recite NEW MATTER and are rejected under 35 USC 112(a). 
Claim 4 recites “…so as to acquire a different position…” which is not explicitly disclosed in the specification. The closest paragraph is para 0077 that has “…acquisition of the range of the different position…” but it is acquiring a “range” instead of a “position”. Therefore the claim recites NEW MATTER and is rejected under 35 USC 112(a). 
	Claims 2-8 and 9-14 are rejected by virtue of the dependency on claim 1. 

Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 9-10, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Artes (US9298183, hereinafter Artes) in view of Park (US20070267570, hereinafter Park).
As to Claim 1, Artes teaches an autonomous traveler comprising: 
a main casing (Artes, col 3, line 66-col 4, line 6; Fig. 1: main casing); 
a machine operably attached to the main casing and configured to enable the main casing to travel on a surface (Artes, col 4, lines 7-25: a drive module for moving the robot); and
a processor programmed to:
Artes, col 4, lines 37-60 teaches generating maps; also see col 5, lines 20-38); 
estimate a self-position of the main casing (Artes, col 4, lines 37-60 teaches localization of the robot; also see col 5, lines 20-38); 
acquire external information (Artes, col 5, lines 20-38 teaches a sensor module for acquiring items of information; also see col 6, lines 22-25); and 
make the main casing autonomously travel on the surface by controlling an operation the machine based on the map (Artes, col 5, lines 4-19 teaches control and navigation module for controlling driving and processing of the robot on the basis of the map of the environment; col 5, lines 20-32 teaches map construction), and
when the external information is different from the information on the area indicated in the map while the main casing is autonomously traveling (Artes, col 6, lines 12-41 teaches autonomously traveling is different from the information on the map, the sensor units can be used to constructing the map; also see col 7, lines 26-33):
cause a search motion to be performed (Artes, col 7, lines 10-12 teaches the robot prepare the map by explanatory trip or as it carries out processing operations),
include a shape of an obstacle in the map (Artes, col 9, lines 18-26 teaches shape, size and location of the object; also see col 7, lines 46-53 for recognizing obstructions and further scanning the environment for new objects and enter new objects to map), and
set a traveling route of the main casing in accordance with a type of the obstacle which is specified based on the shape, based on the map in which the shape of the obstacle is included (Artes, col 7, lines 21-25 teaches path planning based on a robot generated map; col 9, lines 18-21 teaches size, shape of object included in the map).

However, in the same field of endeavor, Park teaches a shape of an object, including a width dimension or a height dimension acquired through the search motion (See at least Park, para 0049, updating the map showing the movable area of the robot to reflect object detected by the robot, the updating of the map reflects the size of the object and its type; para 0051, the size including the height of the object).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the autonomous traveler taught by Artes to include a shape of an object, including a width dimension or a height dimension acquired through the search motion as taught by Park to update the map to reflect the detection information (Park, para 0049).
As to Claim 2, Artes in view of Park teaches the autonomous traveler according to Claim 1. 
Artes further teaches the processor is programmed to control the operation of the machine to change the traveling route of the main casing based on the map in which the shape of the obstacle is included (Artes, col 7, lines 46-53 teaches scanning the environment when obstructions are recognized and enter detected objects in the map; col 7, lines 4-15 teaches robot following map prepared by robot itself; col 9, lines 18-21 teaches shape of object included in the map; also see col 7, lines 55-65 and col 13, line 61-65).
As to Claim 3, Artes in view of Park teaches the autonomous traveler according to Claim 2.
Artes, col 11, lines 30-49 teaches traveling route being changed when there is obstruction and reported).
As to Claim 4, Artes in view of Park teaches the autonomous traveler according to Claim 1.
Artes further teaches wherein the search motion is an operation in which the processor controls the operation of the machine so as to acquire a different position that is different from the area indicated in the map (Artes, col 7, lines 46-53 teaches acquiring information of new objects and entering the new objects in the map; col 5, lines 30-38 teaches constructing a map which is different from the permanent localization map and the differences indicating an obstruction).
Park also teaches tracking along a different position (Park, para 0072 teaches the boundary direction of the object and robot moved in the vicinity of the boundary).
As to Claim 5, Artes in view of Park teaches the autonomous traveler according to claim 4
Artes further teaches wherein the search motion is an operation in which the processor controls the operation of the machine so that the main casing travels along a periphery of the different position (Artes, col 5, lines 12-15 teaches objects not recorded in the map, i.e. the position of the traveler is different from the information on the area indicated in the map; col 7, lines 10-12 teaches robot prepare reference by itself by an exploratory trip; also see col 5, lines 9-12 teaches the robot is navigated on the basis of a map).
Park, para 0072 teaches the boundary direction of the object and robot moved in the vicinity of the boundary).
As to Claim 6, Artes in view of Park teaches the autonomous traveler according to Claim 1.
Artes further teaches a cleaning unit configured to clean the surface at least when the search motion is performed (Artes, col 5, lines 4-9 teaches processing module for cleaning; col 7, lines 46-53 teaches recognizing obstruction during processing and scanning to recognize new objects; col 7, lines 10-12 teaches prepare reference during processing operations; also see col 11, lines 30-39).
As to Claim 7, Artes in view of Park teaches the autonomous traveler according to Claim 1.
Artes further teaches wherein the processor is programmed to acquire an arrangement position of an obstacle as the external information at least when the search motion is performed (Artes, col 6, lines 22-25 teaches senor units delivering environmental information for constructing the map used to recognize obstructions which are not recorded on an existing map).
As to Claim 9, Artes in view of Park teaches the autonomous traveler according to Claim 1.
 Artes further teaches a plurality of cameras disposed apart from one another on the main casing, wherein the processor is programmed to: generate, based on images picked up by the plurality of cameras, a distance image of the obstacle; and acquire shape information on the obstacle based on the distance image to acquire the shape of the obstacle (Artes, col 1, lines 40-44 teaches triangulation by cameras; col 5, line 27-29 teaches cameras and triangulation sensors, i.e. distance generation; col 9, lines 18-35 teaches acquiring shape information with sensor elements).
As to Claim 10, Artes in view of Park teaches the autonomous traveler according to Claim 1.
Artes further teaches the processor is programmed to acquire characteristic information of the surface as the external information at least when the search motion is performed (Artes, col 5, lines 20-23 teaches sensor module acquiring information with respect to the properties of the floor).
As to Claim 13, Artes in view of Park teaches the autonomous traveler according to Claim 1.
Artes further teaches a cleaning unit configured to clean the surface, wherein the processor is programmed to acquire an amount of dust and dirt on the surface as the external information at least when the search motion is performed (Artes, col 6, lines 30-36 teaches degree of soil of the floor; col 7, lines 46-53 teaches scanning and recognize new objects and enter to map when there is obstruction; col 7, lines 10-12 teaches exploratory trip for generating reference map).
As to Claim 15, Artes in view of Park teaches a control method for an autonomous traveler.
Artes further teaches: causing the autonomous traveler to autonomous travel; acquiring external information while the autonomous traveler autonomously traveling in an area; performing a search motion when information on the area indicated in a previously-stored map is different from the acquired external information (Artes, col 14, lines 14-15 teaches autonomous travel; col 5, lines 20-37 teaches acquiring external information; col 7, lines 46-53 teaches search motion when recognize obstructions, i.e. information on an area is different from previously-stored map; also see col 7, lines 10-12 and col 6, lines 23-25 ).
including a shape of an obstacle in the previously stored-map (Artes, col 9, lines 18-26 teaches shape, size and location of the object; also see col 7, lines 46-53 for recognizing obstructions and further scanning the environment for new objects and enter new objects to map), and
setting a traveling route of the autonomous traveler in accordance with a type of the obstacle with is specified based on the shape, based on the map in which the shape of the obstacle is included (Artes, col 7, lines 21-25 teaches path planning based on a robot generated map; col 9, lines 18-21 teaches size, shape of object included in the map).
Artes does not explicitly teach a shape of an object, including a width dimension or a height dimension acquired through the search motion.
However, in the same field of endeavor, Park teaches a shape of an object, including a width dimension or a height dimension acquired through the search motion (See at least Park, para 0049, updating the map showing the movable area of the robot to reflect object detected by the robot, the updating of the map reflects the size and type of the object; para 0051, the size including the height of the object).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the autonomous traveler taught by Artes to include a shape of an object, including a width dimension or a height dimension acquired through the search motion as taught by Park to update the map to reflect the detection information (Park, para 0049).

Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Artes in view of Park as applied to claim 1 above, and further in view of Rosenstein (US20140124004, hereinafter Rosenstein).
As to Claim 11, Artes in view of Park teaches the autonomous traveler according to Claim 1.
Artes modified by Park does not explicitly teach the processor is programmed to acquire a step gap of the cleaning-object surface as the external information.
However, in the same field of endeavor, Rosenstein teaches the above limitations (Rosenstein, para 0054 teaches sensors arranged on the robot for detecting obstacles, cliffs and walls). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the autonomous traveler taught by Artes and modified by Park to include the processor to acquire a step gap of the cleaning-object surface as the external information as taught by Rosenstein to direct the robot in response to signals from the sensors so as to avoid obstacles and clutter while treating the cleaning surface (Rosenstein, para 0056).
As to Claim 14, Artes in view of Park teaches the autonomous traveler according to Claim 1. 
Rosenstein further teaches the processor is programmed to acquire a color tone of the surface as the external information (Rosenstein, para 0091 teaches an imaging sensor taking images of the floor and determining spatial distribution of color of the image; Fig. 14). 
See claim 11 above for rationale supporting obviousness, motivation and reasons to combine.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Artes in view of Park as applied to claim 1 above, and further in view of Connell (US20150336274, hereinafter Connell).
As to Claim 12, Artes in view of Park teaches the autonomous traveler according to Claim 1.
Artes modified by Park does not teach the processor is programmed to acquire a temperature of an obstacle as the external information.
However, in the same field of endeavor, Connell teaches the above limitations (Connell, para 0046 teaches automated robot sensing temperature of obstacles using sensors, also see para 0050). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the autonomous traveler taught by Artes and modified by Park to include the processor to acquire temperature information of the obstacle as the external information as taught by Connell to direct the robot in response to signals from the sensors so as to identify the type of the obstacles (Connell, para 0050).
Examiner’s Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.  

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGYE LIANG whose telephone number is (571)272-5410.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 



/HONGYE LIANG/Examiner, Art Unit 3667                                                                                                                                                                                                        

/YUEN WONG/Primary Examiner, Art Unit 3667